DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 21, 35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 20, 22, 24, 34, 36, 38, 39, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et. al. (US 2021/0212101 A1) in view of Grant et. al. (US 2020/0351069 A1)
Regarding Claim 1, Jiang discloses a method for wireless communications at a user equipment (UE) (Fig. 6A Para 66), comprising: 
receiving a control message from a base station (Fig. 6A 611 Para 66 “the UE receives from a BS a physical downlink signal that schedules a first transmission” where “BS” corresponds to base station and where the “physical downlink signal” corresponds to a control message because scheduling is a control function.  See also Para 78 disclosing the use of Downlink Control Information (DCI) for this purpose) that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Para 78 “or downlink semi-persistent scheduling, what is changed dynamically includes…the QCL information. The QCL information is changed by the base station dynamically notifying the TCI” Para 81 “the QCL information in semi-persistent scheduling is to jointly notify a user of QCL information of semi-persistent scheduling on multiple CCs” where 
Grant discloses something Jiang does not explicitly disclose: determining a communication configuration based at least in part on the control message (Para 15 “for downlink data transmission (PDSCH), the downlink control information (DCI) contains a transmission configuration indicator (TCI) that informs the UE which transmit beam is used so that it can adjust its receive beam accordingly” the “DCI” corresponds to control message and “receive beam” corresponds to communications configuration); and 
performing or receiving a transmission based at least in part on the communication configuration (Para 15 “receiving the downlink data transmission” via the receive beam corresponds to receiving a transmission based at least in part on the communication configuration)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive a control message from a base station that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier; determine a communication configuration for the plurality of component carriers based at least in part on the control message; and perform or receive a transmission using the plurality of component carriers based at least in part on the communication configuration.  The motivation is to handle mobility between beams at millimeter wave (mmW) frequencies as taught by Grant (Para 15).
Regarding Claim 3, Grant discloses receiving an indication of the plurality of component carriers or a set of bandwidth part component carrier pairs for configuration according to the active transmission configuration indicator state, the set of active transmission configuration indicator states, or the spatial relation reference signal identifier, wherein the indication is separate from the control message (Fig. 12 1210 1220 Para 61 “Resource IDi: This field contains an identifier of the resource used for spatial relationship derivation for SRS resource i” where the “spatial relationship Sounding Reference Signal (SRS) identifier” corresponds to spatial relation reference signal identifier Para 86-88 “The further control message can also include, for each particular RS resource of the identified RS resources, an indication of the particular RS resource's spatial relation with a further resource that is not associated with the particular BWP of the particular CC… the further resource can be associated with one or more of the following: a further CC that is different from the particular CC” where the “further control message” corresponds to indication is separate from the control message and where “more than one further Component Carriers (CCs)” corresponds to plurality of component carriers.)
Regarding Claim 5, Grant discloses the control message comprises a medium access control-control element (MAC-CE) (Fig. 2 Para 53 “semi-persistent (SP) Sounding Reference Signal (SRS) resources” Para 54 “FIG. 2 shows an exemplary SP SRS Activation/Deactivation MAC CE message… This field indicates the type of a resource used as a spatial relationship for SRS resource within SP SRS Resource Set”  The “SRS Activation/Deactivation MAC CE message” corresponds to a control message and the “SP SRS Resource Set” corresponds to spatial relation reference signals)
Regarding Claim 20, Jiang discloses a method for wireless communications at a base station (Fig. 4A Para 52), comprising: 
Identifying (Fig. 4A 411 Para 52 where “identification” inherently precedes “generation’), for a plurality of component carriers configured for a user equipment (UE), one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Para 78 81); 
transmitting a control message to the UE (Fig. 4A 413 Para 52 “physical downlink control signal”) that indicates the active transmission configuration indicator state, the set of active transmission configuration indicator states, the spatial relation reference signal identifier, or any combination thereof for the plurality of component carriers (Para 78 81);
Grant discloses performing or receiving a transmission configured based at least in part on the control message (Para 15)
Regarding Claim 22, Grant discloses claim 22 as explained in claim 3.
Regarding Claim 24, Grant discloses claim 24 as explained in claim 5.
Regarding Claim 34, Jiang discloses an apparatus for wireless communications at a user equipment (UE) (Fig. 5 Para 54 55), comprising: 
a processor (Fig. 5 504 Processor Para 54 55), 
memory (Fig. 5 506 Memory Para 54 55) in electronic communication with the processor (Para 64); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Para 11 39 “The memory 306, which can include both read-only memory Para 55 “the processor 504, the memory 506…work similarly to…the processor 304, the memory 306” Para 103): 
receive a control message from a base station (Fig. 6A 611 Para 66 78) that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Para 78 81); 
Grant discloses determine a communication configuration carriers based at least in part on the control message (Para 15); and 
perform or receive a transmission based at least in part on the communication configuration (Para 15)
Regarding Claim 36, Grant discloses claim 36 as explained in claim 3.
Regarding Claim 38, Grant discloses claim 38 as explained in claim 5.
Regarding Claim 39, Jiang discloses an apparatus for wireless communications at a base station (Fig. 3 Para 37), comprising: 
a processor (Fig. 3 304 Processor Para 37) 
memory (Fig. 3 306 Memory Para 37) in electronic communication with the processor (Para 50); and
 instructions stored in the memory and executable by the processor (Para 39) to cause the apparatus to: 
identify, (Fig. 4A 411 Para 52) for a plurality of component carriers configured for a user equipment (UE), one or more of: an active transmission configuration indicator Para 78 81); 
transmit a control message to the UE (Fig. 4A 413 Para 52) that indicates the active transmission configuration indicator state, the set of active transmission configuration indicator states, the spatial relation reference signal identifier, or any combination thereof for the plurality of component carriers (Para 78 81);
Grant discloses perform or receive a transmission configured based at least in part on the control message (Para 15)
Regarding Claim 41, Grant discloses claim 41 as explained in claim 3.
Regarding Claim 43, Grant discloses claim 43 as explained in claim 5.
Claims 4, 23, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et. al. (US 2021/0212101 A1) in view of Grant et. al. (US 2020/0351069 A1) and in further view of Davydov et. al. (US 2019/0239245 A1).
Regarding Claim 4, the combination of Jiang and Grant discloses the method of claim 1.
Davydov discloses something neither Jiang nor Grant explicitly discloses: reporting, to the base station, a group of component carriers configured for the UE that are spatially quasi-located (Para 33 “for a UE configured with one or more BWPs or CCs…a UE can be configured to report the capability of the UE with respect to whether the BWPs or CCs can be quasi co-located with spatial receiving parameters”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to report, to the base station, a group of component carriers or a set of bandwidth part component carrier pairs configured for the Para 31).
Regarding Claim 23, Davydov discloses claim 23 as explained in claim 4.
Regarding Claim 37, Davydov discloses claim 37 as explained in claim 4.
Regarding Claim 42, Davydov discloses claim 42 as explained in claim 4.
Claim 10, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et. al. (US 2021/0212101 A1) in view of Grant et. al. (US 2020/0351069 A1) and in further view of Zhou et. al. (US 2020/0287610 A1), “Zhou 610.”
The disclosure of Zhou finds support at US 62/814,621 Fig. 3 Para 1 47-52
The applied reference, Zhou 610 has two common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 10, the combination of Jiang and Grant discloses the method of claim 1.
Zhou 610 discloses something neither Jiang nor Grant explicitly discloses:
the control message indicates the set of active transmission configuration indicator states for a shared channel (Fig. 3 “TCI State” “PDSCH” where “Transmission Configuration Indicator (TCI) State” corresponds to of active transmission configuration indicator state and where “Physical Downlink Shared Channel (PDSCH)” corresponds to shared channel Para 49 50 53), the method further comprising: 
identify a first set of bandwidth part component carrier pairs based at least in part on the control message, wherein each of the set of bandwidth part component carrier pairs includes a component carrier of the plurality of component carriers (Fig. 3 “BWP1” “CC1” BWP2” CC2” where Bandwidth Part 1 (BWP1) and Component Carrier 1 (CC1) correspond to one bandwidth part component carrier pair, and BWP2/CC2 correspond to another one bandwidth part component carrier pair.  Inherently the set of bandwidth part component carrier pairs are identified by receipt of the beam indication Para 48 49 56); and 
applying the set of active transmission configuration indicator states for the shared channel across each of the first set of bandwidth part component carrier pairs (Para 50 “Group-based beam indications… the beam indication may indicate that a TCI state… /or a spatial relation is to be activated for… a first bandwidth part, and/or a first component carrier… the UE 120 may use… the TCI state…and/or the spatial relation…also for… second bandwidth part, and/or a second component carrier…Additionally…the UE 120 may use (e.g., activate…the TCI state…and/or the 
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the control message to indicate the set of active transmission configuration indicator states for a shared channel, the method further comprising: identify a first set of bandwidth part component carrier pairs based at least in part on the control message, wherein each of the first set of bandwidth part component carrier pairs includes a component carrier of the plurality of component carriers; and apply the set of active transmission configuration indicator states for the shared channel across each of the first set of bandwidth part component carrier pairs.  The motivation is to reduce network resource overhead as taught by Zhou 610 (Para 2).
Regarding Claim 14, Zhou 610 discloses the shared channel comprises a physical downlink shared channel (PDSCH) (Fig. 3 “PDSCH” Para 53)
Regarding Claim 15, the combination of Jiang and Grant discloses the method of claim 1.
Zhou 610 discloses something neither Jiang nor Grant explicitly discloses: 
the control message indicates the spatial relation reference signal identifier for a sounding reference signal (Fig. 3 Para 49 “As shown in FIG. 3, and by reference number 310, a base station 110 may transmit, and a UE 120 may receive, a beam indication. The beam indication may apply specifically to…a resource set, a bandwidth part, and/or a component carrier” Para 54 “resource set (e.g., a set of CSI-RS/PUCCH /SRS resources)” Para 57 “the base station 110 may indicate a beam indication (e.g., a spatial relation) that is to be configured and/or activated for a first sounding reference 
identifying a set of bandwidth part component carrier pairs based at least in part on the control message, wherein each of the set of bandwidth part component carrier pairs includes a component carrier of the plurality of component carriers (Fig. 3 “BWP1” “CC1” BWP2” CC2” where Bandwidth Part 1 (BWP1) and Component Carrier 1 (CC1) correspond to one bandwidth part component carrier pair, and BWP2/CC2 correspond to another one bandwidth part component carrier pair.  Inherently the set of bandwidth part component carrier pairs are identified by receipt of the beam indication Para 48 49 57); and 
configuring resources for the sounding reference signal for each of the first set of bandwidth part component carrier pairs according to the spatial relation reference signal identifier (Para 57 “the base station 110 may indicate a beam indication (e.g., a spatial relation) that is to be configured and/or activated for a first sounding reference signal (SRS) resource set on a first BWP (e.g., BWP 1) in a first CC (e.g., CC 1)…the UE 120 may use the beam indication for not only the first SRS resource set on the first BWP in the first CC, but also for a second SRS resource set on the second BWP in the second CC”)
Regarding Claim 19, Grant discloses the sounding reference signal comprises a semi-persistent sounding reference signal (Para 29
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et. al. (US 2021/0212101 A1) in view of Grant et. al. (US 2020/0351069 A1) and in further view of Zhou et. al. (US 20200313729 A1), “Zhou 729”
The disclosure of Zhou 729 finds support at US 62/826,907 Fig. 4 Para 88 124 127
The applied reference, Zhou 729 has two common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 26, the combination of Jiang and Grant discloses the method of claim 20.
Zhou 729 discloses something neither Jiang nor Grant explicitly discloses: selecting the active transmission configuration indicator state for a plurality of component carriers based at least in part on a common active transmission configuration indicator state for the plurality of component carriers, wherein the control Fig. 4 410 Para 73 “A beam indication set may refer to a transmission configuration indication (TCI) state set” Para 76 “At 410, the BS sends the UE an indication to apply the configured beam indication set to…multiple CCs. In some examples, the configured beam indication set to be applied includes an unspecified or floating…CC ID”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to select the active transmission configuration indicator state for the plurality of component carriers based at least in part on a common active transmission configuration indicator state for the plurality of component carriers, wherein the control message indicates the active transmission configuration indicator state for the plurality of component carriers and an unspecified component carrier identifier.  The motivation is allowing beam indication sets to be reused for some BWPs and/or CCs (e.g., BWPs and/or CCs that are QCL'd) as taught by Zhou 729 (Para 46). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463